Case 1:19-cv-06264-LGS Document 81 Filed 01/07/21 Page 1 of 1
                                               Plaintiff's pre-motion letter is construed as a
                                               motion to compel discovery and such motion
                                               is DENIED as premature without prejudice to
                                               renewal. Pursuant to the Civil Case
                                               Management Plan and Scheduling Order
                                               ("CMP") (Dkt. No. 75), the deadline for the
                                               completion of fact discovery is March 30,
                                               2021, and the deadline for the completion of
                                               all expert discovery is May 14, 2021.

                                               By January 15, 2021, the parties shall meet
                                               and confer to set deadlines for 8(b) through
                                               8(f) of the CMP, and shall jointly file a letter
                                               apprising the court of the results of the
                                               parties' discussions.

                                               Dated: January 7, 2021
                                                      New York, New York
